               Case 21-10322-EPK         Doc 10     Filed 01/15/21     Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:

BLUE WATER GLOBAL GROUP, INC.                         Case No. 21-10322-EPK
                                                      Chapter 11
            Debtors-in-Possession,
___________________________________/

                  EX-PARTE MOTION FOR JOINT ADMINISTRATION
              OF CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY

         The above-captioned debtors-in-possession, BLUE WATER GLOBAL GROUP, INC. (the

“Debtor”), by and through undersigned counsel, file this Ex-Parte Motion for Joint Administration

of the Debtors Chapter 11 Cases for Procedural Purposes Only (the “Motion”), pursuant to §§

105, 302 and 342(a) of the Bankruptcy Code, Fed. R. Bankr. P. 1015(b) and 2002 (n), and Local

Rules 1009-1(B), 1015-1(A), 5005-1(G)(1)(n), and 9013-1(C)(14), and request the Court to enter

an order ex-parte directing joint administration of the business cases of the Debtor, and, in support

thereof, states as follows:

                                         Case Disposition

         1.     On January 14, 2021, Flitways Technology, Inc. (Case No. 21-10317-EPK), Tiger

Reef, Inc. (Case No. 21-10320-MAM), and Blue Water Global Group, Inc. (Case No. 21-10322-

EPK) filed for voluntary relief under Chapter 11 of the Bankruptcy Code (collectively the

“Debtors”).

         2.     The Debtors are non-operating companies with debt only and are debtors-in-

possession pursuant to § 1107(a) and 1108 of the Bankruptcy Code.

         3.     No request has been made for the appointment of a trustee or examiner, and no



                                            Page 1 of 8
               Case 21-10322-EPK         Doc 10      Filed 01/15/21    Page 2 of 10




creditors’ committee has been appointed in these Chapter 11 cases.

       4.      Pursuant to Local Rule 1015-1, Flitways Technology, Inc. (“Flitways”) was the

first-filed of the three cases, and is assigned to The Honorable Eric P. Kimball.

       5.      Blue Water Global Group, Inc. is assigned to the Honorable Eric P. Kimball.

       6.      Tiger Reef, Inc. has been assigned to the Honorable Mindy A. Mora. Included in

the Motion for Joint Administration filed on behalf of Tiger Reef, Inc. is a request to transfer the

case to the Honorable Eric P. Kimball.

       7.      As a result, Debtor is respectfully seeking joint administration pursuant to Local

Rule 1015-1(A)(1)(a).

                                           Background

       8.      The Debtors are non-operating, non-reporting public companies with the controlled

by Miro Zecevic, Chairman and principal of the Debtors.

       9.      The Debtors filed for bankruptcy to utilize Chapter 11 to eliminate its debt, so that

it can be sold or merged into a viable new entity.

       10.     The Debtors will not become current with its SEC filings, and sold or merged until

after the proposed plan is confirmed.

       11.     These cases are related as all three cases involve similar creditors.

       12.     The Debtors anticipate filing plans that are very similar in nature.

                                          Legal Analysis

       13.     By this Motion, Debtors seek entry of an order directing the joint administration of

the Chapter 11 Cases for procedural purposes only.

       14.     The joint administration will not result in any conflict of interest between the three

(3) Debtors.


                                            Page 2 of 8
                 Case 21-10322-EPK         Doc 10    Filed 01/15/21     Page 3 of 10




           15.   Debtors also request that the caption of the Chapter 11 Cases be modified to reflect

the joint administration of the cases as follows:

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov


In re:
FLITWAYS TECHNOLOGY, INC.                              Case No.: 21-10317-EPK
                                                       Chapter 11
and

TIGER REEF, INC.                                       Case No. 21-10320-EPK
                                                       Chapter 11
and

BLUE WATER GLOBAL GROUP, INC.                          Case No. 21-10322-EPK
                                                       Chapter 11
            Debtors-in-Possession,
___________________________________/                   (JOINTLY ADMINISTERED)


           16.   Further, Debtors request that the Court authorize a combined service list be used

for the joint administration, and that combined notices can be sent to creditors of the Debtors’

estates.

           17.   Fed. R. Bankr. P. 1015(b) provides that the Court may order joint administration of

the estates of a debtor and its affiliate. Debtors are under common ownership, and thus satisfy the

affiliate definition pursuant to § 101(2) of the Bankruptcy Code.

           18.   Joint administration will not give rise to any conflict of interest among the estates

of the cases to be jointly administered.

           19.   Joint administration will ease the administrative burden for the Court and each

Debtor.



                                             Page 3 of 8
              Case 21-10322-EPK          Doc 10     Filed 01/15/21     Page 4 of 10




       20.     Further, the joint administration of the cases will not affect any substantive rights

of the creditors as the purpose of joint administration is wholly procedural.

       21.     Therefore, it is appropriate under these circumstances for the Court to enter an

Order directing the joint administration of the business cases of FLITWAYS TECHNOLOGY,

INC., TIGER REEF, INC., and BLUE WATER GLOBAL GROUP, INC. under the lead case,

Flitways Technology, Inc. (Case #21-10317-EPK).

       22.     A proposed Order is attached hereto as Exhibit “A”.

       WHEREFORE Debtors respectfully requests the entry of an order granting this Motion

and directing joint administration of the individual business cases, and for any further relief this

Court deems proper.

       Dated: January 15, 2021.

                                                      VAN HORN LAW GROUP, P.A.
                                                      330 N Andrews Ave., Suite 450
                                                      Fort Lauderdale, FL 33301
                                                      Telephone: (954) 765-3166
                                                      Facsimile: (954) 756-7103
                                                      Email: Chad@cvhlawgroup.com

                                                  By: /s/ Chad Van Horn, Esq.
                                                     Chad Van Horn, Esq.
                                                     Florida Bar No. 64500




                                            Page 4 of 8
             Case 21-10322-EPK      Doc 10    Filed 01/15/21   Page 5 of 10




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent to the
following parties on the date and in the manner so stated:

VIA CM/ECF on 1/15/2021

Office of the US Trustee                        USTPRegion21.MM.ECF@usdoj.gov

VIA U.S. MAIL on 1/15/2021

See attached mailing matrix.

Dated: January 15, 2021
                                                VAN HORN LAW GROUP, P.A.
                                                330 N Andrews Ave., Suite 450
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 765-3166
                                                Facsimile: (954) 756-7103
                                                mail: Chad@cvhlawgroup.com

                                             By: /s/ Chad Van Horn, Esq.
                                                Chad Van Horn, Esq.
                                                Fla. Bar 64500




                                      Page 5 of 8
              Case 21-10322-EPK       Doc 10     Filed 01/15/21   Page 6 of 10




                           EXHIBIT “A” – PROPOSED ORDER




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                www.flsb.uscourts.gov

In re:

BLUE WATER GLOBAL GROUP, INC.                     Case No. 21-10322-EPK
                                                  Chapter 11
            Debtors-in-Possession,
___________________________________/

                         ORDER GRANTING
        EX-PARTE MOTION FOR JOINT ADMINISTRATION OF THE
  DEBTORS’ CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY (DE XX)

         THIS MATTER came before the Court upon the Debtor’s Ex-Parte Motion for Joint

Administration of the Debtors Chapter 11 Cases for Procedural Purposes Only (DE XX) (the

“Motion”). In the Motion, Debtor sought entry of an order authorizing and directing joint

administration of the Debtors Chapter 11 cases. The Court, having reviewed the Motion, finds

good cause to grant the Motion.

         IT IS THEREFORE ORDERED:

         1.    The Debtor’s Ex-Parte Motion for Joint Administration of the Debtors Chapter 11



                                         Page 6 of 8
                Case 21-10322-EPK        Doc 10     Filed 01/15/21    Page 7 of 10




Cases for Procedural Purposes Only (DE XX) is GRANTED.

         2.     The above-captioned Chapter 11 cases are hereby consolidated for procedural

purposes and shall be jointly administered by this Court.

         3.     The lead case shall be FLITWAYS TECHNOLOGY, INC. (Case No. 21-10317-

EPK).

         4.     The caption of the Debtors’ jointly administered cases shall read as follows:



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:

FLITWAYS TECHNOLOGY, INC.                             Case No.: 21-10317-EPK
                                                      Chapter 11
and

TIGER REEF, INC.                                      Case No. 21-10320-EPK
                                                      Chapter 11
and

BLUE WATER GLOBAL GROUP, INC.                         Case No. 21-10322-EPK
                                                      Chapter 11
                Debtors-in-Possession,
                                                      (JOINTLY ADMINISTERED)
___________________________________/




         5.     Debtors are authorized to use a combined service list for the jointly administered

Chapter 11 cases, and combined notices shall be sent to all creditors of the Debtors estates.

                                                ###
Submitted by:


                                            Page 7 of 8
             Case 21-10322-EPK        Doc 10    Filed 01/15/21   Page 8 of 10




Chad T. Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

(Chad Van Horn, Esq. is directed to provide a conformed copy of this Order to all parties-in-
interest and to file a Certificate of Service.)




                                         Page 8 of 8
                                  Case 21-10322-EPK      Doc 10          Filed 01/15/21   Page 9 of 10
Label Matrix for local noticing               Blue Water Global Group, Inc.                   Adar Bays LLC
113C-9                                        15711 Cedar Grove Ln                            3411 Indian Creek Dr Apt 403
Case 21-10322-EPK                             Wellington, FL 33414-6312                       Miami Beach, FL 33140-4058
Southern District of Florida
West Palm Beach
Fri Jan 15 16:47:35 EST 2021
Adars Bay LLC                                 Alpha Filings, Inc.                             Auctus Private Equity Fund LLC
3411 Indian Creek Dr Apt 403                  c/o Th Mailbox 5241                             101 Arch St Ste 20
Miami Beach, FL 33140-4058                    PO Box 523882                                   Boston, MA 02110-1122
                                              Miami, FL 33152-3882


Bernard Feldman Esq.                          Black Mountain                                  Blue Citi LLC
Naidich Wurman LLP                            Attn: Adam Baker                                440 E 79th St Apt 4M
111 Great Neck Rd Ste 214                     133666 Greenstone Ct                            New York, NY 10075-0092
Great Neck, NY 11021-5408                     San Diego, CA 92101


CEDE                                          Cardinal Capital Group Inc.                     Doty Scott Enterprises Inc.
PO Box 20                                     Attn: Jason Hightowner, President               12707 High Bluff Dr Ste 200
New York, NY 10274-0020                       10943 Ironwood Rd                               San Diego, CA 92130-2037
                                              San Diego, CA 92131-1809


Florida Department of Revenue                 Florida Department of Revenue                   GW Holdings Group LLC
8175 NW 12th St Ste 119                       PO Box 6668                                     137 Montague St Ste 291
Doral, FL 33126-1828                          Tallahassee, FL 32314-6668                      Brooklyn, NY 11201-3548



Internal Revenue Service                      (p)INTERNAL REVENUE SERVICE                     JDF Capital Inc.
7850 SW 6th Ct # 5730                         CENTRALIZED INSOLVENCY OPERATIONS               Attn: John Fiero
Plantation, FL 33324-3210                     PO BOX 7346                                     96 Village Center Dr
                                              PHILADELPHIA PA 19101-7346                      Freehold, NJ 07728-2526


JMJ Financial                                 JSJ Investments Inc.                            KBM Worldwide Inc.
644 Fernandez Juncos Ave                      Attn: Sameer Hirji, President                   Attn: Seth Kramer
San Juan, PR 00907-3103                       2665 Villa Creek Dr Ste 214                     111 Great Neck Rd Ste 216
                                              Dallas, TX 75234-7337                           Great Neck, NY 11021-5408


Kabbage Inc.                                  LG Capital Funding LLC                          Macallan Partners LLC
925B Peachtree St NE Ste 1688                 Attn: Joseph Lerman, President                  Attn: Adam Didia, Member
Atlanta, GA 30309-4498                        1218 Union St Ste 2                             1201 N Orange St Ste 7401
                                              Brooklyn, NY 11225-1512                         Wilmington, DE 19801-1286


Naidich Wurman LLP                            OTC Markets                                     Office of the US Trustee
111 Great Neck Rd Ste 214                     304 Hudson St Fl 2                              51 S.W. 1st Ave.
Great Neck, NY 11021-5408                     New York, NY 10013-1026                         Suite 1204
                                                                                              Miami, FL 33130-1614


Securities and Exchange Commission            Spero Holdings, LLC                             US Securities & Exchange Commission
Attn: David Baddley, Esq.                     2522 Chambers Rd Ste 100                        100 F St NE
950 E Paces Ferry Rd NE Ste 900               Tustin, CA 92780-6962                           Washington, DC 20549-2000
Atlanta, GA 30326-1382
                                  Case 21-10322-EPK              Doc 10       Filed 01/15/21        Page 10 of 10
Union Capital LLC                                      Vis Vires Group Inc.                                 Vstock Transfer LLC
338 Crown St                                           Attn: Curt Kramer, President                         18 Lafayette Pl
Brooklyn, NY 11225-3004                                111 Great Neck Rd Ste 216                            Woodmere, NY 11598-2138
                                                       Great Neck, NY 11021-5408


Chad T Van Horn
330 N Andrews Ave #450
Ft Lauderdale, FL 33301-1012




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Services
PO Box 21126
Philadelphia, PA 19114-0326




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                     End of Label Matrix
                                                       Mailable recipients    33
                                                       Bypassed recipients     1
                                                       Total                  34
